DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s response to Office action filed on 05/10/2021 is acknowledged and entered. Claims 1-22 and 24-36 are pending. Claim 23 is cancelled. Claims 1- 3, 5-7, 16, 18, 20, 26, and 29 are amended. Claims 16-22 and 24-36 are under Examination. Claims 1-15 are withdrawn to non-elected invention.

3.	In view of amendments to the claims and arguments of record, the rejections under 35 USC 112 first and second paragraph rejections of record are withdrawn.

Examiner's amendment
4.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Stephanie R. Amoroso on 06/23/2021 and the application has been amended as follows:

Claims 1-15 are canceled 
Conclusion
5.	Claims 16-22 and 24-36 are allowed and are renumbered as 1-20 respectively.
Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)